DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Claim Objections
Amendments to the claims are not properly labelled. As an example, the claims submitted on 07/29/2021 read “determining a trigger condition based on the operation data from the at least one automation element, wherein the trigger condition comprises at least one of faulty part detection and out of specification operation” for claim 1. The claims submitted on 11/17/2021 recite “determining a trigger condition based on the operation data from the at least one automation element, wherein the trigger condition comprises: faulty part detection or out of specification 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev et al (US PUB. 20150213838, herein Dinev) in view of Lee et al (US PUB. 20130258063, herein Lee). 

Regarding claim 1, Dinev teaches A method for diagnosing a manufacturing line having at least one automation element, the method comprising: 
receiving, at a processor, operation data from the at least one automation element (0017 lines 27-30, “In the event of a malfunction of the production line, the line motion control unit sends an error signal to the PLC, and subsequently the PLC sends a trigger signal containing the time of stoppage information to the single board computer”); 
determining a trigger condition based on the operation data from the at least one automation element, wherein the trigger condition [comprises: faulty part detection or out of specification parts] (0017 lines 27-40, “In the event of a malfunction of the production line, the line motion control unit sends an error signal to the PLC, and subsequently the PLC sends a trigger signal containing the time of stoppage information to the single board computer…Upon receiving the trigger signal, the computer instructs the event recording SW that an malfunction or interruption has occurred and instructs the SW to generate individual video files based on the start time and stop parameters in the PLC trigger command”, malfunction of the production line corresponds to a trigger condition.);
capturing feed-back data at a data collection device associated with the at least one automation element (0017 lines 5-7, “cameras are located in such way, so they can "see" the operation of the production line.” 0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”); 
tagging the feed-back data [to reflect at least one part associated with the] trigger condition (fig. 3 0024 lines 16-22 “malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A…trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames” , A malfunction is a trigger condition. Malfunctions as shown in fig. 3 are recorded by frame. Each frame gets tagged with a unique timestamp.); 
determining, for the feed-back data, a time-frame related to the trigger condition comprising a predetermined amount of time before and after the trigger condition (0024 “FIG. 3 shows an example of several trigger time windows generated in response to a detected malfunction… A malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A… The trigger signals may have the same time windows or may have different time windows… trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”, Feed-back data corresponds to the frames. Number of frames are defined by the trigger signal. Trigger signal A includes a time window A that is predetermined amount of time before and after the malfunction which is the trigger condition. This time window causes for the selection of a plurality of frames. This window which is a predetermined amount of time before and after corresponds to the time-frame.), wherein the time-frame is based on a type of the trigger condition (0008 “generating a trigger signal having a trigger time window based upon a detected malfunction of the production equipment occurring at a malfunction time”, a trigger time window which corresponds to the time frame is based on a detected malfunction. Detected malfunction corresponds to a type of trigger condition.); 
and storing the feed-back data relating to the trigger condition in association with the operation data and trigger condition  (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them”.).
Dinev does not teach wherein the trigger condition comprises: faulty part detection or out of specification parts, to reflect at least one part associated with the trigger condition.
Lee does teach does teach wherein the trigger condition comprises: faulty part detection or out of specification parts (0024)
tagging the feed-back data (taught by Dinev as shown above) to reflect at least one part associated with the trigger condition (0025) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the manufacturing line video capturing of error teachings of Dinev with the inspection of items teachings of Lee since Lee teaches a means for improved quality inspecting system for automatic production lines (0024-0025, 0004). 
Regarding claim 2, Dinev and Lee teach the method of Claim 1. 
Dinev further teaches further comprising, after determining the trigger condition, triggering the data collection device to capture and store the feed-back data for a particular capture time period (0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”, 0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN.)

Regarding claim 3, Dinev and Lee teach the method of Claim 2.
Dinev further teaches wherein the capture time period includes a pre-event capture period occurring before the trigger event (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”)

Regarding claim 4, Dinev and Lee teach the method of Claim 3.
Dinev teaches wherein the capture time period includes a post-event capture period occurring after the trigger event (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”)

Regarding claim 5, Dinev and Lee teach the method of Claim 2.
Dinev further teaches wherein the operation data is received from an automation controller that controls operation of the automation element (0017 lines 3-5 “the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC).”), and wherein the trigger condition and the data collection include a configurable setting independent of the automation controller (0019 lines “a trigger signal generator 164 for generating trigger signals based upon the malfunction detector”, 0021 lines “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images” The trigger condition is set by the malfunction detector which is independent of the PLC. 0021 shows that the generated video is done independent of the PLC since the computer which is represented in figure 1 as 112 and is not part of the PLC instructs for the data collection to take place.)

Regarding claim 7, Dinev and Lee teach the method of Claim 1.
Dinev further teaches wherein tagging further comprises: inserting a pre-event time stamp within the feed-back data (fig. 3, 0024 lines 19-22 “In this example, trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames”).

Regarding claim 8, Dinev and Lee teach the method of Claim 1.
Lee further teaches wherein tagging comprises: inserting an indication whether a fault has been detected, whether a part has been rejected or whether a machine state change has been detected (0024-0025, an indication of a fault in the product has been added and the faulty product is moved to a faulty product depository).

Regarding claim 9, Dinev and Lee teach the method of Claim 1.
Lee teaches wherein tagging comprises: inserting a part-tag associated with a particular part travelling through the manufacturing line (0024-0025).

Regarding claim 10, Dinev teaches A system for diagnosing a manufacturing line including at least one automation element and operation data related to the at least one automation element, the system for diagnosing comprising: 
at least one data collection device for collecting feed-back data related to the at least one automation element (0017); 
and at least one server module configured to receive the operation data, determine whether there has been a trigger condition based on the operation data, wherein the trigger condition [comprises: faulty part detection or out of specification parts] (0017 lines 27-40, “In the event of a malfunction of the production line, the line motion control unit sends an error signal to the PLC, and subsequently the PLC sends a trigger signal containing the time of stoppage information to the single board computer…Upon receiving the trigger signal, the computer instructs the event recording SW that an malfunction or interruption has occurred and instructs the SW to generate individual video files based on the start time and stop parameters in the PLC trigger command”, malfunction of the production line corresponds to a trigger condition), and, depending on the trigger condition, trigger the at least one data collection device to send collected feed-back data to the at least one server module (0017 lines “Upon receiving the trigger signal, the computer instructs the event recording SW that an malfunction or interruption has occurred and instructs the SW to generate individual video files…each stream of images from each camera is stored locally into the computer”), wherein the server module is configured to embed a tag within the collected feed-back data, [the tag comprising at least one part associated with the trigger condition] (fig. 3 0024 lines 16-22 “malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A…trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames” , A malfunction is a trigger condition. Malfunctions as shown in fig. 3 are recorded by frame. Each frame gets tagged with a unique timestamp.) and a time-frame related to the trigger condition comprising a predetermined amount of time before and after the trigger condition (0024 “FIG. 3 shows an example of several trigger time windows generated in response to a detected malfunction… A malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A… The trigger signals may have the same time windows or may have different time windows… trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”, Feed-back data corresponds to the frames. Number of frames are defined by the trigger signal. Trigger signal A includes a time window A that is predetermined amount of time before and after the malfunction which is the trigger condition. This time window causes for the selection of a plurality of frames. This window which is a predetermined amount of time before and after corresponds to the time-frame.), wherein the time-frame is based on a type of the trigger condition (0008 “generating a trigger signal having a trigger time window based upon a detected malfunction of the production equipment occurring at a malfunction time”, a trigger time window which corresponds to the time frame is based on a detected malfunction. Detected malfunction corresponds to a type of trigger condition.).
Dinev does not teach trigger condition comprises: faulty part detection or out of specification parts and the tag comprising at least one part associated with the trigger condition.
Lee does teach trigger condition comprises: faulty part detection or out of specification parts (0024)
the tag comprising at least one part associated with the trigger condition (0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the manufacturing line video capturing of error teachings of Dinev with the inspection of items teachings of Lee since Lee teaches a means for improved quality inspecting system for automatic production lines (0024-0025, 0004).

Regarding claim 11, Dinev and Lee teach the system of Claim 10.
Dinev teaches wherein the at least one server module triggers the at least one data collection device to send a predetermined time period of collected feed-back data (0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration”, 0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN.” Each video has a predetermined time period. Videos are saved.)

Regarding claim 12, Dinev and Lee teach The system of Claim 10.
Dinev and Lee further teach wherein the tag within the collected feed-back data (Dinev, fig. 3 0024 lines 16-22 “malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A…trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames” , A malfunction is a trigger condition. Malfunctions as shown in fig. 3 are recorded by frame. Each frame gets tagged with a unique timestamp.), comprises a part-tag associated with the at least one part (Lee 0024-0025) travelling through the manufacturing line (Dinev, 0018 “Articles being manufactured and production equipment of production line 100 are in the optical viewing area of a video camera 105”).

Regarding claim 13, Dinev and Lee teach the system of Claim 10.
Dinev teaches wherein the at least one data collection device comprises: 
a memory (0017 lines “Upon receiving the trigger signal, the computer instructs the event recording SW that an malfunction or interruption has occurred and instructs the SW to generate individual video files…each stream of images from each camera is stored locally into the computer memory”); 
wherein the at least one data collection device is configured to continuously collect feed-back data and store the data in the memory (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them” Videos are stored on the server.)

Regarding claim 14, Dinev and Lee teach the system of Claim 10.
Dinev teaches wherein the at least one server module receives operation data from an automation controller that controls operation of the automation element (0017 lines 3-5 “the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC).”), and the at least one server module triggers the data collection device with a configurable setting independent of the automation controller (0019 lines “a trigger signal generator 164 for generating trigger signals based upon the malfunction detector”, 0021 lines “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images” The trigger condition is set by the malfunction detector which is independent of the PLC. 0021 shows that the generated video is done independent of the PLC since the computer which is represented in figure 1 as 112 and is not part of the PLC instructs for the data collection to take place.)

Regarding claim 15, Dinev and Lee teach the system of claim 14.
Dinev teaches wherein the configurable setting includes a pre-event capture time (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”) and a post-event capture time (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”).

Regarding claim 16, Dinev and Lee teach the system of Claim 10.
Dinev wherein the at least one data collection device is separate and independent of the manufacturing line (fig. 1, The camera which is the data collection device is separate and independent of the production line 100.)

Regarding claim 17, Dinev and Lee teach The system of Claim 10.
Dinev further teaches wherein the at least one server module triggers the at least one data collection device via an application programming interface of the at least one data collection device (0021 lines “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images”)

Regarding claim 18, Dinev and Lee teach the system of Claim 10 wherein the system further comprises: 
Dinev teaches at least one data collection server in communication with the at least one data collection device and configured to store the collected feed-back data received from the at least one data collection device (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them” Videos are stored on the server.)

Regarding claim 19, Dinev and Lee teach the system of Claim 18.
Dinev further teaches wherein the at least one data collection server stores the collected feed-back data for a predetermined storage period (0021 lines 5-10, “A sequence of predetermined number (N) of the appended image frames is stored into the computer 112 memory frame by frame in circular buffer 155, thus providing a loop recording of the images in is such ways, that loop contains the last N images all the time”, The N images that are stored is predetermined storage period.)

Regarding claim 20, Dinev and Lee teach The system of Claim 10.
Dinev teaches wherein the at least one server module comprises:
 a processor (0018 “a malfunction detector detects a conveyer belt stoppage in the production equipment moving articles being manufactured from one station to another station”, the malfunction detector has a processor.) 
a diagnostic module that, via the processor, determines the events from the operation data and identifies trigger conditions (0018 “a malfunction detector detects a conveyer belt stoppage in the production equipment moving articles being manufactured from one station to another station” 0019 “a trigger signal generator 164 for generating trigger signals based upon the malfunction detector”, Malfunction detector detects a malfunction and identifies trigger conditions which then causes a trigger generator to generate a trigger signal.); 
a camera trigger module that, responsive to the trigger conditions received from the diagnostic module, generates a trigger (0021 “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images”, The computer acts camera trigger module.); 
a camera application programming interface that receives the trigger from the camera trigger module and triggers the camera to provide a predetermined time period of collected feed-back data to the diagnostic module (0021 “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images”, The N images are the predetermined time period of data.), wherein the diagnostic module outputs the predetermined time period of collected feed-back data to an end user (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them”)

Regarding claim 21, Dinev and Lee teach the method of claim 7, 
Dinev further teaches further comprising: providing the feed-back data outside of the pre-event and post-event time frame (fig. 3 0024 lines 16-22 “malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A…trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames”  As can be seen in fig. 3 trigger A contains reflects at least one part associated with the trigger condition since it contains part of the malfunction. This is further tagged since all frames get tagged with a unique time stamp. A malfunction is outside of a pre-event and post-event time frame since it is the event.)

Relevant Prior Art 
	West et al (US PUB.20160034846) has been deemed relevant prior art since it is focused on real time data capture of manufacturing line product defects (0004, 0011). 

Examiner Suggestion
	As a service to the Applicant, the Examiner suggests amending the claim to describe how based on the type of trigger condition the time frame required is determined. Currently, under broadest reasonable interpretation, requires only one type of trigger and broadly claims determining time frame determinations based on type of trigger condition. More detail about the types of trigger conditions and how they impact the time frame may overcome the cited prior art.

Response to Arguments
Applicant’s arguments, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dinev et al (US PUB. 20150213838, herein Dinev) in view of Lee et al (US PUB. 20130258063, herein Lee).
Applicant argues that Dinev does not teach the newly claimed only part related trigger conditions. This argument has been deemed persuasive. However, Dinev teaches trigger conditions (0017) and Lee further teaches part related trigger conditions (0024-0025). 
Applicant then argues on page 8 that Dinev does not teach that the trigger condition time frame is determined based on the type or nature of the trigger condition. However, the claim only broadly claims time frame is based on a type of trigger condition. Dinev teaches that a malfunction, which corresponds to a trigger condition, has a certain time frame (0008). Under broadest reasonable interpretation of the claim, this corresponds to determining a time frame for a type of trigger condition (i.e. malfunction). 
Applicant then argues against Bahrami as being significantly different than both the instant application and Dinev. While, this argument was not deemed to be persuasive, as a service to the Applicant, the Examiner has introduced Lee. Lee teaches a defective product inspection system in a production line and thus is significantly relevant to the instant application as well as to Dinev (Lee, 0024-0025). 
Therefore, claims 1-5, 7-21 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116